Citation Nr: 1128881	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  03-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 30 percent for paralysis of the left upper plexus, C5-C6.

3. Entitlement to a compensable evaluation for fracture of the left scapula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  These issues were previously before the Board in September 2005 and February 2007, when they were remanded for further development.

Following that development, the Board in February 2009 issued a decision denying entitlement to the benefits sought.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court), which in January 2010, based upon a Joint Motion, vacated the Board's decision and remanded the matters back to the Board for further action.

Also in the February 2009 decision, the Board remanded the issue of service connection for a left hand disability, to include an index finger disability, to the RO, via the Appeals Management Center (AMC), in Washington, DC.  The Court left this action undisturbed.  In a November 2009 rating decision, the AMC awarded service connection for a left hand disability; this represented a full grant of the benefit sought on appeal.  

There was no remaining question before the Board with regard to the left hand disability.  However, in assigning an evaluation for the newly service connected disability, the AMC combined the left hand with the paralysis of the left upper plexus, C5-C6, and assigned a 30 percent evaluation under Code 8513 for both disabilities together, as they both affect the radicular group.  This replaced the 20 percent evaluation for paralysis of the left upper plexus, C5-C6, currently on appeal.  The issue has been recharacterized to reflect the currently assigned evaluation.

In March 2010 the Board reconsidered the matters remanded to it by the Court.  All three issues were in turn remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, the Board remanded the three issues on appeal for further development in compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This included obtaining complete VA treatment records from June 2003 to the present.

While VA did obtain some VA records for that period on remand, they are very clearly not complete.  A handwritten note on the first page of records indicates that the Veteran's records were screened electronically for references to treatment for "spine" and "scapula" problems, and only relevant records were produced.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The printing of the select records, however, does not represent substantial compliance, as the RO, in attempting to obtain only relevant records, too narrowly limited the search.  The indicated search terms would not pick up references to the disabilities at issue if the provider referred to them by terms such as back, neck, shoulder, or nerve, for example.  

The Board cannot find that all potentially relevant VA treatment records have been associated with the file, and hence the remand directive has not been complied with.  Further remand is required.

Moreover, due to the additional delay caused by the need for further remand, a new examination of the Veteran for purposes of evaluating his service connected nerve problems is required.  The last evaluation took place in March 2009, more than two years ago, and there is some indication in the record that worsening may have occurred.  No examination with respect to the low back or left shoulder is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2003 to the present.  

2.  Schedule the Veteran for a VA neurological examination; the claims folder must be reviewed in conjunction with the examination.  The examiner should identify and fully describe all current disabilities related to paralysis of the left upper plexus, C5-C6, to include impairment of the left hand.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


